PER CURIAM.
The postconviction court’s partial denial of Stephen A. Hall’s motion filed under Florida Rule of Criminal Procedure 3.800(a) is affirmed without prejudice for Hall to file a motion under rule 3.801. If Hall chooses to filé a rule 3.801 motion, it must comply with the requirements out*825lined in rules 3.801(b), (c), (e), and 3.850(n). Upon receipt of a rule 3.801 motion, the court must follow the procedure outlined in rule 3.850(f). See Fla. R.Crim. P. 3.801(e) (effective July 1, 2013). Because it appears that Hall’s time to file a rule 3.801 motion will have expired during the pen-dency of this appeal, if he files such a motion within thirty days of the date this opinion becomes final, it shall not be considered untimely.
Affirmed without prejudice.
SILBERMAN, CRENSHAW, and MORRIS, JJ., Concur.